Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on December 28, 2021 has been entered.

Claim Objections
The readability of claim 2 can be improved by making amendments along the lines of:

The filter device according to Claim 1, wherein the partition plate forms a cover surface, which is provided with passage openings, for a pipe piece which opens into the suction opening and traverses the prechamber, wherein the pipe piece is supported on the bottom plate, and a lateral surface of the pipe piece 

Claim 3 recites “wherein the filter housing is embodied as cylindrical and the partition plate is embodied as an insert disk, which divides the filter housing into a cylindrical pre-chamber and a cylindrical filter chamber.” Respectfully, it may improve readability to make the following modification: --wherein the filter housing is embodied as cylindrical, and the partition plate is embodied as an insert disk[[,]] which divides the filter housing into a cylindrical prechamber and a cylindrical filter chamber.--
Claim 4 recites “that wider” where --that is wider-- should be.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2–4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 4 recites the following limitations: (1) “the open top end of the cylindrical sidewall”; and (2) “the bottom wall”. Respectfully, there is insufficient antecedent basis for these limitations. For at least these reasons, claim 1 appears to be indefinite. In addition, the claims depending from claim 1 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Claim 2 depends from cancelled claim 1. As such, there is insufficient antecedent basis for claim 2.
Claim 3 depends from cancelled claim 1. As such, there is insufficient antecedent basis for claim 3.

Applicant's arguments are respectfully acknowledged but are moot in view of the new grounds of rejection supra.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773